514 Pa. 587 (1987)
526 A.2d 358
KEYSTONE CHAPTER, ASSOCIATED BUILDERS AND CONTRACTORS, INC.
v.
Dick THORNBURGH, Governor of the Commonwealth of Pennsylvania, and James W. Knepper, Jr., Secretary of the Department of Labor and Industry of the Commonwealth of Pennsylvania, Appellants.
Supreme Court of Pennsylvania.
Argued May 14, 1987.
Decided June 1, 1987.
*588 Ellis M. Saull, Andrew S. Gordon, Philadelphia, for appellants.
Stephen J. Weglarz, Lancaster, for appellee.

ORDER
PER CURIAM.
Order affirmed.